J-A29029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTWAN M. COOKE                            :
                                               :
                       Appellant               :   No. 682 MDA 2020


       Appeal from the Judgment of Sentence Entered February 12, 2020,
                in the Court of Common Pleas of Dauphin County,
             Criminal Division at No(s): CP-22-CR-0000975-2019.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED APRIL 12, 2021

        Antwan M. Cooke appeals from the judgment of sentence imposed after

a jury convicted him of aggravated assault – attempt to cause serious bodily

injury.1 After review, we affirm.

        Trial court’s Rule 1925(a) opinion thoroughly addressed the factual

background:

           On January 25, 2019, Officer Michael Elezovic of the Lower
           Paxton Township Police Department was dispatched to [the
           complainant’s address] for a domestic call. Upon arriving,
           he spoke with the [complainant] who showed him where the
           incident occurred inside the house. Officer Elezovic noted
           that the bedroom and bathroom, where the incident
           occurred, were in disarray. He further noted that the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S.A. § 2702(a)(1). The trial court also found Cooke guilty for the
summary offense of criminal mischief. 18 Pa.C.S.A. § 3304(a)(3).
J-A29029-20


       [complainant] had brush burns on her right triceps, a
       cigarette burn on her right bicep, and red marks on her
       chest. He did not see any bruising, but noted that bruising
       typically occurs a couple days later.

       The [complainant] testified that she and [Cooke] were in a
       relationship for approximately 5 years. On or about August
       23, 2018, [Cooke] moved into her home. [Cooke] lived with
       the [complainant] on and off for approximately 5 months.

       On January 25, 2019, the [complainant] drove [Cooke] to
       an appointment in Mechanicsburg, and then returned to the
       [complainant’s] home to get ready for her son’s basketball
       tournament. According to the [complainant], [Cooke’s] iPad
       was on the bed when she saw someone named Ashley trying
       to FaceTime him. [Cooke] was downstairs at the time, so
       the [complainant] went downstairs and asked him who
       Ashley was. [Cooke] responded that it was the same Ashley
       he had previously told her was like a sister to him. The
       [complainant] went back upstairs and started getting ready
       in the bathroom.

       The [complainant] testified that [Cooke] came upstairs, laid
       on the bed for a moment, and then threw his cell phone
       (which was under the [complainant’s] cell phone plan)
       stating, “I don’t even want a phone.” [Cooke] went back
       downstairs while the [complainant] continued getting ready.
       The [complainant] stated that at one point, she walked out
       of the bedroom and down the hallway when she
       encountered [Cooke] coming around the corner. [Cooke]
       pushed the [complainant] backwards into the door, took her
       phone, and went back downstairs. The [complainant] was
       upset and went into her bathroom and began crying. After
       composing herself, she went downstairs and told [Cooke]
       that she wanted to end the relationship. [Cooke] accepted
       it and planned on getting his stuff together and go to his
       brother’s home. The [complainant] went back upstairs to
       the bathroom.

       The [complainant] stated “when I came back out of the
       bathroom this time for something, he was coming into the
       bathroom where he grabbed me by my throat and pushed
       me across the sink” while yelling [ ]. The [complainant]
       attempted to call 911 from her work cell phone, but [Cooke]
       grabbed it and tried to break it. [Cooke] went downstairs


                                  -2-
J-A29029-20


       for a few minutes, and when he came back upstairs began
       packing her belongings in a garbage bag. The [complainant]
       yelled at him, asking why he was taking her stuff. [Cooke]
       spit on her, and she spit back at him. The [complainant]
       testified that [Cooke] dropped the bag and said “You know
       I have to kill you now, right?” She further testified:

                He grabbed me by my neck, he pushed
                me on the bed, he laid his body on top of
                mine. While he had his hands around my
                neck, he climbed his body on top of me.
                He reached over, he grabbed the pillow,
                he put it over my head and he would push
                down; and every time he would push
                down, he would yell, “Dies, little bitch;
                dies little bitch.”

       The [complainant] stated that she was unable to breath
       when [Cooke] had both of his hands around her neck, and
       it was even harder to breath when [Cooke] put a pillow over
       her face. She stated that she thought she would die if she
       did not fight back.

       Fortunately, the victim was able to squirm to the end of the
       bed and fell on the floor. [Cooke] fell on top of her, so she
       grabbed his genitals and squeezed and twisted them, and
       then ran out of the house with her other cell phone while
       dialing 911. The [complainant] was on the phone with 911
       as she was running through her neighbor’s yard, with no
       socks or shoes on, and [Cooke] chasing her. [Footnote 6]

                [FN 6: The 911 recording was played for the
                jury and was admitted into evidence as
                Commonwealth’s Exhibit 13.]

       At some point, she heard [Cooke] on the phone behind her
       saying “Bro, make sure something happens to this fucking
       bitch.”

       After Officer Elezovic arrived, several photographs were
       taken of the [complainant’s] injuries. The photographs were
       admitted into evidence at Commonwealth’s Exhibit 5-12.
       The photographs show that at some point the [complainant]
       urinated herself, had brush burns on her right shoulder and
       arm, some scratches around her neck, a cigarette burn on
       her arm, and some scratching and early stages of bruising

                                   -3-
J-A29029-20


       on her back. There were also 2 photographs admitted and
       shown to the jury which were taken 4 days after the incident
       and the bruising was more prominent.          The bruising
       apparently lasted 10-12 days and that her voice was
       [hoarse] for about a week or so.

       After [Cooke] was arrested, he called the [complainant]
       several times from Dauphin County Prison, as well as sent
       her a letter dated February 7, 2019. The letter was admitted
       into evidence and read on the record. In the letter, [Cooke]
       asked the [complainant] to change her story when she
       testified and to say that they were both drinking so it would
       appear to be a mutual scuffle.

       On cross-examination, it was revealed that the
       [complainant] and [Cooke’s] “long-distance relationship”
       was because [Cooke] was incarcerated. The [complainant]
       knew she was not the only woman in [Cooke’s] life, but
       knew [Cooke] wanted to live with her as part of his release
       plan.    After [Cooke] was incarcerated on the instant
       charges, he made approximately 19 calls to the
       [complainant] between February 5 [through] 14, 2019. The
       two spent approximately 15 minutes on the phone each call,
       and the [complainant] put money on her phone so [Cook]
       could call her. Each time, the two ended the phone call by
       saying “I love you.” On February 6, 2019, during a phone
       call, the [complainant] told [Cooke] that she was severely
       depressed and stated something along the lines of wanting
       to jump off a bridge. [Cooke] wrote the aforementioned
       letter the next day.

       [Cooke] testified on his own behalf at trial. His version of
       events was substantially similar to the [complainant’s]
       testimony. [Cooke] added that while he was packing up his
       PlayStation, the [complainant] swung at him, and when he
       stepped back she spit on him. “I wipe the spit off my face
       and I go back to messing with the PlayStation. Now I’m
       really done. I’m mad. I’m mad. I’m mad at the fact I just
       got spit on and stuff like that.” [Emphasis added by the trial
       court.] [Cooke] testified that the victim swung at him again
       and this time connected. Notably, [Cooke] testified:

                So when she hit me…I didn’t really care,
                but then she spit on me again, like spit on
                me. So I grabbed her by her


                                   -4-
J-A29029-20


                  arms…and threw her on the bed.
                  [Emphasis added by the trial court.] So
                  while she was on the bed, like I’m like,
                  “Bitch, you tripping. Like what the fuck is
                  up with you? You tripping. You spitting on
                  me. I’m leaving. Like chill the fuck out.”
                  Boom, boom, boom. And she is kicking,
                  flailing, whatever.

         [Cooke] denied grabbing the [complainant] by the throat,
         but admitted to grabbing her by the arm on the edge of the
         bed. [Cooke] also denied punching, strangling, or grabbing
         a pillow and putting it over the [complainant’s] face.

         In regard to the February 7, 2019 letter, [Cooke] testified
         that he wrote it because he was very upset that the
         [complainant] said she wanted to kill herself. He intended
         the letter to be comforting “like everything is going to be
         cool, like you don’t got to – regardless of the facts and
         everything, I got feelings for her. So it is like don’t like don’t
         kill yourself.” [Cooke’s] preliminary hearing for the instant
         charges was held on February 8, 2019.

Trial Court Opinion, 7/2/20, at 1-7 (citations to the record omitted).

      The court conducted a jury trial on February 11, 2020.                  The jury

reconvened on February 12 and convicted Cooke of aggravated assault.

Importantly, the jury acquitted Cooke of strangulation, theft by unlawful

taking, and terroristic threats.    The court sentenced Cooke to a term of

incarceration for 5 ½ to 12 years. Cooke filed post-sentence motions, which

were denied on April 7, 2020. This timely appeal followed.

      Cooke asks us to review the following sufficiency and weight claims:

            1. Did the trial court abuse its discretion in denying
               appellant’s post-sentence motion, because the
               evidence presented at trial was insufficient to prove
               that [Cooke] committed the crime of Aggravated
               Assault where the allegation to support Aggravated


                                       -5-
J-A29029-20


               Assault was Strangulation and he was acquitted of
               that charge?

            2. Whether the trial court abused its discretion in
               denying appellant’s post-sentence motion because the
               jury verdict was so contrary to the weight of the
               evidence as to shock one’s sense of justice when the
               Commonwealth failed to prove beyond a reasonable
               doubt that [Cooke] did commit an Aggravated Assault
               where the testimony was that he committed a
               Strangulation but was acquitted of that charge.

Cooke’s Brief at 5.

      We review Cooke’s challenge to the sufficiency of the evidence under

the following, well-settled standard of review:

         A claim challenging the sufficiency of the evidence presents
         a question of law. Commonwealth v. Widmer, 744 A.2d
         745, 751 (Pa. 2000). We must determine “whether the
         evidence is sufficient to prove every element of the crime
         beyond a reasonable doubt.” Commonwealth v. Hughes,
         555 A.2d 1264, 1267 (Pa. 1989). We “must view evidence
         in the light most favorable to the Commonwealth as the
         verdict winner, and accept as true all evidence and all
         reasonable inferences therefrom upon which, if believed, the
         factfinder properly could have based its verdict.” Id.

Commonwealth v. Fortune, 68 A.3d 980, 983 (Pa. Super. 2013).

      Our Supreme Court has instructed:

         [T]he facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the factfinder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances.
         Moreover, in applying the above test, the entire record must
         be evaluated and all evidence actually received must be
         considered. Finally, the trier of fact while passing upon the
         credibility of witnesses and the weight of the evidence
         produced, is free to believe all, part or none of the evidence.

                                      -6-
J-A29029-20


           Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 n.2
           (Pa. 2007).

Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013).

      A person may be convicted of aggravated assault graded as a first

degree felony if he “attempts to cause serious bodily injury to another, or

causes such injury intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life.” 18 Pa.C.S.A. §

2702(a)(1). “Serious bodily injury” has been defined as “[b]odily injury which

creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301. For aggravated assault purposes,

an “attempt” is found where an “accused who possesses the required, specific

intent acts in a manner which constitutes a substantial step toward

perpetrating a serious bodily injury upon another.” Fortune, 68 A.3d at 984

(citation omitted). Intent ordinarily must be proven through circumstantial

evidence      and   inferred    from      acts,   conduct     or    attendant

circumstances. Thomas, 65 A.3d at 944. The test to determine whether a

defendant acted with the necessary intent to sustain an aggravated

assault conviction is the totality of the circumstances. See Fortune,

68 A.3d at 984 (emphasis added).

      In support of his first issue, Cooke argues the Commonwealth failed to

prove all the necessary elements of aggravated assault “because the factfinder

did not believe the assault or attempted assault took place.” Cooke’s Brief at



                                    -7-
J-A29029-20



12. According to Cooke, “the only testimony of an assault that took place on

January 25, 2019, was the allegation of strangulation.” Cooke’s Brief at 12.

     In making this argument, Cooke fails to review the “totality of the

circumstances” supporting his aggravated assault conviction. Fortune,

supra. When so viewed, the trial court found the testimony and evidence

adduced at trial was sufficient to support Cooke’s conviction.     The court

explained:

           [The complainant] testified that [Cooke] pushed her into
        a door hard enough to create a hole in the wall from the
        door handle. Additionally, the [complainant] stated that
        [Cooke] grabbed her by the throat and pushed her across
        the sink. Although it is disputed who spit first, both the
        [complainant] and [Cooke] agree they spit on each other.
        As a result, the [complainant] testified that [Cooke] grabbed
        her by the neck, pushed her on the bed, got on top of her,
        and then grabbed a pillow and put it over her face. The
        [complainant] stated that she was unable to breathe and
        though she was going to die if she did not fight back.
        Additionally, [Cooke] testified that he grabbed the
        [complainant] by the arm and threw her on the bed[.]

           Fortunately, the [complainant] was able to escape.
        Officer Elezovic testified that he observed red marks on her
        chest, brush burn on her right triceps area, and a cigarette
        burn to her right bicep area. The [complainant] stated that
        she had bruising on her back and left arm for approximately
        ten (10) to twelve (12) days, her body was sore for several
        days, and she was hoarse for about a week.

           As the fact-finder, the jury had the benefit of hearing
        testimony from the [complainant] and [Cooke], as well as
        the ability to observe their respective demeanors in the
        courtroom. Additionally, the jury viewed photographs of the
        [complainant’s] residence and injuries from the night of the
        incident, as well as some photographs from a few days later
        showing the bruising which emerged. It is clear that the
        jury listened carefully and considered the evidence and


                                    -8-
J-A29029-20


           applicable law in reaching their verdict. Accordingly, the
           evidence presented at trial, along with all reasonable
           inferences derived therefrom, is sufficient beyond a
           reasonable doubt to sustain a conviction of aggravated
           assault.

Trial Court Opinion, 7/2/20. At 9-10 (citations to record omitted). Our review

of the record supports the trial court’s conclusion.

        Cooke’s claims to the contrary are unavailing.   Cooke reasons that,

because the jury acquitted him of strangulation, terroristic threats, and theft

by unlawful taking, the jury must have determined that the complainant’s

version of events did not occur. And if the jury did not believe the violence

happened, Cooke further reasons there is not sufficient evidence to show that

the attempted violence occurred either. See id. at 12-13.2

        Although he does not expressly characterize his first issue as such,

Cooke is essentially arguing that the jury in his case rendered an inconsistent

verdict, which “simply cannot stand.” Cooke’s Brief at 12 (citation omitted).

We disagree.

        For support, Cooke cites a single case, Commonwealth v. Magliocco,

883 A.2d 479, 492 (Pa. 2005). In Magliocco, the defendant was convicted

for ethnic intimidation,3 but was acquitted for making terroristic threats. The

verdict was inconsistent, because the predicate offense of terroristic threats

____________________________________________


2 Cooke also cites the testimony of Officer Elezovic that he did not see any
immediate injury to the complainant’s neck. See Cooke’s Brief at 14. This
argument goes to the weight of the evidence, not sufficiency.

3   18 Pa.C.S.A. § 2710(a).

                                           -9-
J-A29029-20



was a necessary element to an ethnic intimidation charge. This Court reversed

the conviction. See Commonwealth v. Magliocco, 806 A.2d 1280 (Pa.

Super. 2002) (emphasis added). Our Supreme Court agreed, explaining that,

although the Commonwealth was not required to formally charge Magliocco

with the predicate offense in order to convict him with ethnic intimidation, it

chose to do so; and because Magliocco was actually acquitted of the predicate

offense, the ethnic intimidation conviction must be vacated. See Magliocco,

883 A.2d at 492-493. “Given the special weight afforded acquittals, since the

factfinder in this case specifically found that Magliocco did not commit the

offense of terroristic threats, the conviction for ethnic intimidation, which

requires as an element the commission beyond a reasonable doubt of the

underlying offense, simply cannot stand.” Id. at 493. Cooke concludes that

this instant matter possesses the same “unusual circumstance.” See Cooke’s

Brief at 14 (citing Magliocco).

      However, Cooke’s reliance on Magliocco is misplaced.         There, the

“unusual circumstance” necessitating a conviction’s reversal was not merely

the existence of an inconsistent verdict. Rather, the “unusual circumstance”

was a situation “where [the predicate] crime is both separately charged and

prosecuted and is also a specific statutory element of another charged

offense.” See Magliocco, at 492 (emphasis added).          Conversely, in the

instant matter, none of the crimes for which Cooke was acquitted –

strangulation, terroristic threats, or theft by unlawful taking – is a specific




                                    - 10 -
J-A29029-20



statutory element of aggravated assault. In essence, Cooke’s argument is a

distortion of our longstanding jurisprudence regarding inconsistent verdicts.

       Our Courts have long understood: “a fact finder may render inconsistent

verdicts,” and “[a] jury’s verdict in a criminal case will not be set aside merely

because it appears to be inconsistent with another verdict of the jurors[, s]o

long   as   the   challenged   verdict   is   supported   by    evidence.”   See

Commonwealth v. Taylor, 471 A.2d 1228, 1231 (Pa. Super. 1984); see

also, e.g., Commonwealth v. Miller, 35 A.3d 1206, 1209 (Pa. 2012) (“[T]he

fact that the inconsistence [in the verdict] may be the result of lenity, coupled

with the Government’s inability to invoke review, suggests that inconsistent

verdicts should not be reviewable.”).

       For instance, in Miller, the defendant was charged with, inter alia,

first-, second-, and third-degree murder and robbery as the predicate offense

for second-degree murder. The jury found the defendant guilty of second-

degree murder but not guilty of robbery. Our Supreme Court let that

disposition stand, distinguishing the matter from Magliocco: “[I]n contrast to

the crime of ethnic intimidation [in Magliocco’s case], second-degree murder

does not require, as an element of the crime, the completion of the

predicate offense.” Miller, 35 A.3d at 1213 (emphasis added). The Supreme

Court explained that Magliocco was grounded in the delineation of the

elements of ethnic intimidation set forth in the text of that statute, and thus

Magliocco is not generally applicable to convictions under other statutes. Id.




                                     - 11 -
J-A29029-20



       Similarly, in Commonwealth v. Moore, 103 A.3d 1240, 1249 (Pa.

2014), a defendant was charged with murder, attempted murder, and

possession of an instrument of crime (“PIC”), i.e., a gun. Moore was acquitted

of murder and attempted murder, but he was convicted of PIC. This Court

vacated the PIC conviction, but our Supreme Court reinstated the conviction:

“Although [the defendant’s] murder and attempted murder acquittals may be

logically inconsistent with [his] PIC conviction,” the Court reasoned, “in light

of our enduring acceptance of inconsistent verdicts in Pennsylvania, we

conclude that the acquittals are not grounds for reversal of [his] PIC

conviction.” Moore, 103 A.3d at 1250.              Again, the Supreme Court

distinguished Magliocco, explaining that what drove the Magliocco analysis

was the statutory elements of the ethnic intimidation charge, combined with

the acquittal, and “not any factual inference drawn from the acquittal.” See

Moore, 103 A.3d at 1248.

       Placing Magliocco in context, the Moore Court noted that Magliocco

was not so much an “exception” to the inconsistent verdict jurisprudence, but

a “largely idiosyncratic” sufficiency challenge “that, critically, [did] not entail

jury inferences and so [was] not in conflict with the principle permitting

inconsistent verdicts or its corollary that factual findings may not be inferred

from a jury’s acquittal.” Id. at 1247-1248 (emphasis added).4 To that end,
____________________________________________


4 Then-Justice Saylor even posited, “[A]fter Miller’s issuance it should be
reasonably clear that Magliocco has been effectively limited to its facts.
Moore, 103 A.3d at 1251 (Saylor J., Concurring).


                                          - 12 -
J-A29029-20



we emphasize Moore’s pronouncement “that reviewing courts may not draw

factual inferences in relation to the evidence from jury’s decision to acquit a

defendant of a certain offense.” Id. at 1249.

       This is precisely what Cooke asks us to do. Cooke reasons:

          [T]he jury dismissed [the complainant’s] claims that
          [Cooke] stole her cell phone, told her to die, and held a
          pillow over her heard with such force that she could not
          breath by finding him not guilty of Terroristic Threats, Theft
          by Unlawful Taking, and Strangulation. Therefore, the
          Commonwealth did not meet its burden on that element of
          [Aggravated Assault – attempt to cause bodily injury].

Cooke’s Brief at 14.

       The only way we could bridge the gap in Cooke’s logic would be if we

erroneously drew factual inferences from the jury’s acquittals. And even if we

could, we would question whether the jury’s verdicts were actually

inconsistent. It is quite logical for a jury to conclude that a defendant was not

guilty of strangling5 a victim, insofar as the act was not fully accomplished,

but nevertheless guilty of the attempt to commit the act; just as easily, a jury

could find that a defendant’s threats, though not intended to terrorize6 the

____________________________________________


5  “A person commits the offense of strangulation if the person knowingly or
intentionally impedes the breathing or circulation of the blood of another
person by: applying pressure to the throat or neck; or blocking the nose and
mouth of the person.” 18 Pa.C.S.A. § 2718(a).

6  “A person commits the crime of terroristic threats if the person
communicates, either directly or indirectly, a threat to commit any crime of
violence with the intent to terrorize another.” 18 Pa.C.S.A. § 2706(a)(1).




                                          - 13 -
J-A29029-20


victim, were nevertheless uttered during the commission of an assault; and

that a defendant may have assaulted a victim without necessarily taking7 her

phone. We ultimately conclude Cooke’s sufficiency claim is meritless.

       Turning now to Cooke’s second issue, we address whether his

aggravated assault conviction was against the weight of the evidence.

       Initially, we note that, his argument in support of this issue conflates a

challenge to the sufficiency and weight of the evidence supporting a

conviction. As our Supreme Court explained in Widmer, supra:

             [It is] necessary to delineate the distinctions between a
          claim challenging the sufficiency of the evidence and a claim
          that challenges the weight of the evidence. The distinction
          between these two challenges is critical. A claim challenging
          the sufficiency of the evidence, if granted, would preclude
          retrial under the double jeopardy provisions of the Fifth
          Amendment to the United States Constitution, and Article I,
          Section 10 of the Pennsylvania Constitution, whereas a
          claim challenging the weight of the evidence if granted
          would permit a second trial.

                                               ***

             A motion for new trial on the grounds that the verdict is
         contrary to the weight of the evidence, concedes that there
         is sufficient evidence to sustain the verdict. Thus, the trial
         court is under no obligation to view the evidence in the light
         most favorable to the verdict winner. An allegation that the
         verdict is against the weight of the evidence is addressed to
         the discretion of the trial court. A new trial should not be
         granted because of a mere conflict in the testimony or
         because the judge on the same facts would have arrived at a
         different conclusion. A trial judge must do more than
____________________________________________


7“A person is guilty of theft if he unlawfully takes, or exercises unlawful control
over, movable property of another with intent to deprive him thereof.” 18
Pa.C.S.A. § 3921(a).


                                          - 14 -
J-A29029-20


        reassess the credibility of the witnesses and allege that he
        would not have assented to the verdict if he were a juror.
        Trial judges, in reviewing a claim that the verdict is against
        the weight of the evidence do not sit as the thirteenth juror.
        Rather, the role of the trial judge is to determine that
        notwithstanding all the facts, certain facts are so clearly of
        greater weight that to ignore them or to give them equal
        weight with all the facts is to deny justice.

Commonwealth v. Widmer, 560 Pa. 308, 319-20, 744 A.2d 745, 751-52

(2000) (citations and footnote omitted).

      Moreover, appellate review of a weight claim is highly deferential:

“When reviewing the weight of the evidence, we review ‘the trial court’s

exercise of discretion.’” Commonwealth v. Roane, 204 A.3d 998, 1001 (Pa.

Super. 2019) (citation omitted). “We give great deference to the trial court’s

decision regarding a weight of the evidence claim because it “had the

opportunity to hear and see the evidence presented.” Id.

      Here, the trial court rejected Cooke’s challenge to the weight of the

evidence supporting his aggravated assault conviction:

            In the instant case, the weight of the evidence fully
         supports the jury’s findings. Both the [complainant] and
         [Cooke] testified as to their version of events. As the fact-
         finder, the jury was heard all of the evidence, viewed the
         photographs, and observed their demeanors in the court
         room. Based on this testimony, the jury clearly believed
         that [Cooke] attempted to cause serious bodily injury to the
         [complainant]. This [c]ourt finds that the verdict was not
         contrary to the weight of the evidence to the degree of
         shocking one’s conscious. Therefore, this [c]ourt did not err
         in denying [Cooke’s] post-sentence motion for a new trial
         based on a challenge to the weight of the evidence.

Trial Court Opinion, 7/2/20, at 11.


                                      - 15 -
J-A29029-20



       We discern no abuse of discretion. Here, Cooke presents no pertinent

legal authority to support his claim. Rather, he merely reiterates that because

the strangulation charged failed, so must the aggravated assault conviction.

See Cooke’s Brief at 15. As noted above, a true weight claim concedes the

sufficiency of the evidence supporting a conviction. Widmer, supra.

      Additionally, Cooke argues, quite dubiously, that the only injuries the

complainant sustained were the ones Cooke inflicted in self-defense. Cooke’s

Brief at 15. These injuries included scratches around the complainant’s neck

and back, and early stages of bruising on her back, shoulder and arm, which

became more pronounced in the days following the assault.                     See

Commonwealth’s Exhibits 5-12. The complainant also testified that her voice

was hoarse for about a week.

      When tasked with resolving contradictory testimony, “the weight of the

evidence is exclusively for the finder of fact, who is free to believe all, none or

some of the evidence and to determine the credibility of the witnesses.”

Roane, 204 A.3d at 1001 (citation omitted). In light of this directive, the trial

court did not abuse its discretion in denying Cooke’s motion for a new trial.

Thus, Cooke’s second issue fails.

      Judgment of sentence affirmed.




                                      - 16 -
J-A29029-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/12/2021




                          - 17 -